Appellate Case: 22-1061     Document: 010110773449       Date Filed: 11/23/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 23, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  MICHAEL L. MACGOWAN, JR.,

        Plaintiff - Appellant,

  v.                                                           No. 22-1061
                                                   (D.C. No. 1:21-CV-01246-RM-MEH)
  TOWN OF CASTLE ROCK; JASON                                    (D. Colo.)
  GRAY, Mayor; TARA VARGISH,
  Director,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

       Plaintiff Michael L. Macgowan, Jr., proceeding pro se, sued the Town of

 Castle Rock, Colorado and two Castle Rock officials for alleged civil rights

 violations relating to the Town’s denial of his application for a zoning variance. The

 district court dismissed the lawsuit and Mr. Macgowan has appealed. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-1061    Document: 010110773449       Date Filed: 11/23/2022    Page: 2



                                    I. Background

       Mr. Macgowan seeks to erect a digital billboard next to an interstate highway

 within the Town’s limits. In 2018 he applied for zoning variances to accommodate

 his plans. The Town denied his request under a provision of the Town’s code

 prohibiting off-premises advertising. Mr. Macgowan then sued the Town and its

 former mayor asserting violations of his rights under the First, Fifth, and Fourteenth

 Amendments. The district court dismissed the claims for failure to state a claim

 upon which relief can be granted. Macgowan v. Town of Castle Rock, Colo.,

 No. 1:19-cv-01831, 2020 WL 127978 (D. Colo. Jan. 10, 2020).

       In February 2021, Mr. Macgowan again requested a variance for his proposed

 digital billboard, which the Town denied on the same grounds as his previous

 request. He then sued the Town again for violations of his First, Fifth, and

 Fourteenth Amendment rights. In addition to the Town, Mr. Macgowan sued the

 current mayor of Castle Rock and the Town’s building director.

       The defendants moved to dismiss under Rule 12(b)(6) of the Federal Rules of

 Civil Procedure. They asserted, among other things, that the doctrine of claim

 preclusion prevented Mr. Macgowan from litigating the same constitutional claims

 that had previously been dismissed. The magistrate judge agreed and recommended

 dismissal, and the district court upheld that recommendation over Mr. Macgowan’s

 objection. This appeal followed.




                                            2
Appellate Case: 22-1061     Document: 010110773449        Date Filed: 11/23/2022        Page: 3



                                      II. Discussion

        A. Standard of Review

        We review a dismissal under Rule 12(b)(6) de novo. Smith v. United States,

 561 F.3d 1090, 1098 (10th Cir. 2009). We accept as true all well-pleaded factual

 allegations and view them in the light most favorable to the plaintiff. Id. “The

 court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the

 parties might present at trial, but to assess whether the plaintiff’s complaint alone is

 legally sufficient to state a claim for which relief may be granted.” Sutton v. Utah

 State Sch. for Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999) (internal quotation

 marks omitted).1

        B. Claim Preclusion

        The district court dismissed Mr. Macgowan’s lawsuit under the claim

 preclusion doctrine, which “prevent[s] a party from litigating a legal claim that was

 or could have been the subject of a previously issued final judgment.” Lenox

 MacLaren Surgical Corp. v. Medtronic, Inc., 847 F.3d 1221, 1239 (10th Cir. 2017)

 (internal quotation marks omitted). The elements of claim preclusion are:

 “(1) a final judgment on the merits in an earlier action; (2) identity of parties or

 privies in the two suits; and (3) identity of the cause of action in both suits.” Id.

 (brackets and internal quotation marks omitted).



        1
         Because Mr. Macgowan proceeds pro se, we liberally construe his filings, but
 we do not assume the role of advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1
 (10th Cir. 2008).
                                             3
Appellate Case: 22-1061    Document: 010110773449        Date Filed: 11/23/2022      Page: 4



       We agree with the district court that the circumstances of this case satisfy all

 three elements of claim preclusion. Indeed, with respect to the first two elements,

 Mr. Macgowan makes no attempt to dispute that there was a final judgment on the

 previous claim and that the defendants are either identical to or in privity with the

 defendants in the prior case.

       As to the third element, Mr. Macgowan appears to argue that there is no

 identity of the cause of action in both lawsuits. We have adopted the “transactional

 approach” to defining a “cause of action.” Nwosun v. Gen. Mills Rests., Inc.,

 124 F.3d 1255, 1257 (10th Cir. 1997). “Under this approach, a cause of action

 includes all claims or legal theories of recovery that arise from the same transaction,

 event, or occurrence. All claims arising out of the transaction must therefore be

 presented in one suit or be barred from subsequent litigation.” Id. What constitutes

 “the same transaction” must be “determined pragmatically, giving weight to such

 considerations as whether the facts are related in time, space, origin, or motivation,

 whether they form a convenient trial unit, and whether their treatment as a unit

 conforms to the parties’ expectations or business understanding or usage.” Hatch v.

 Boulder Town Council, 471 F.3d 1142, 1149 (10th Cir. 2006) (internal quotation

 marks omitted).

       We are satisfied that the instant lawsuit involves the same causes of action as

 his previously dismissed lawsuit. In each case, Mr. Macgowan submitted essentially

 the identical request to the Town concerning his proposed digital billboard and

 received the identical response. In both lawsuits, he raised claims under the First,

                                             4
Appellate Case: 22-1061    Document: 010110773449        Date Filed: 11/23/2022     Page: 5



 Fifth, and Fourteenth Amendments to challenge the Town’s denial of his request.

 Mr. Macgowan argues that his second lawsuit is not the same cause of action because

 he identified a specific Town ordinance that he had not identified in the first lawsuit.

 But a more specific citation of authority in support of the same claims is insufficient

 to avoid claim preclusion.

                                    III. Conclusion

       For the foregoing reasons, we affirm the decision of the district court.


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




                                            5